Exhibit 10.2.

 

[AES CORPORATION LETTERHEAD]

 

 

May 1,2002

 

 

 

Mark Fitzpatrick

 

999 Paseo La Cresta

 

Palos Verdes Estates, Ca 90274

 

Re: Key Terms of Employment and Compensation for Brazil Assignment

 

The AES Corporation (“AES”) is pleased to offer you the position of Chief
Executive Officer of AES Eletropaulo.  Upon your acceptance of the position,
this letter shall constitute your contract of employment in this role.  The
commencement date of your employment in this role will be 1st May 2002 and will
continue for an initial period of two years.

 

The major terms of employment shall be as follows:

 

1.                                       Mr. Fitzpatrick agrees to accept the
position of CEO of AES Eletropaulo located in Sao Paulo, Brazil, for an initial
period of two years.  During this period, Mr. Fitzpatrick will relocate to
Brazil and will commit to spend approximately 75% of his time in Sao Paulo.  For
example, on average Mr. Fitzpatrick would be expected to spend an equivalent of
three full work weeks (5 working days) and two weekends out of each month in Sao
Paulo (to be scheduled in Mr.  Fitzpatrick’s discretion), subject to work
related travel and the normal holiday schedule.

 

2.                                       As compensation for Mr.  Fitzpatrick’s
services, AES agrees to provide a package to include the following major
components (Note, all cash figures are expressed as 1 January, 2002 figures and
will be adjusted by an amount equal to US inflation up to the time the amounts
are actually paid.):

 

(a)                                  Base salary of $260,000 per annum.

 

(b)                                 An annual bonus (“Bonus”) will be awarded in
accordance to an evaluation of performance to the relevant date, such
performance to be based on the following factors:

 

1.                                       Development of the AES culture at
Eletropaulo

2.                                       Improvement of organization and
staffing

3.                                       Solvency of Eletropaulo

4.                                       Improvement of operating and financial
performance (excluding non-controllable factors, i.e., tariffs, demand growth
and exchange rates).

 

1

--------------------------------------------------------------------------------


 

(c)                                  AES and Mr Fitzpatrick acknowledge that the
primary point of contact for Mr Fitzpatrick in AES is Mr Paul Hanrahan.  Mr
Hanrahan will, from the date of this letter, administer the terms of Mr
Fitzpatrick’s engagement as CEO of AES Eletropaulo.  In the event that there is
a change of control in AES (which shall include the acquisition of a controlling
interest in the share capital of AES, or the composition of the Board of
Directors being substantially different as at the date of this letter) or Mr
Hanrahan ceases to be the administrator for Mr Fitzpatrick pursuant to this
letter, the terms of this paragraph (c) shall apply to the determination of the
Bonus.  For such time as there is no such change of control or change of
administrator paragraph (d) below shall replace this paragraph (c).

 

Performance will be evaluated, and the Bonus awarded and payable as follows:

 

(1)                                  Save where AES has terminated the
employment of Mr Fitzpatrick, a minimum sum of US$500,000, and a maximum of
US$1,000,000, will be accrued and due not later than 1st May, 2003 and shall be
payable on 1st May, 2004 for service provided between 1st May, 2002 through 30th
April, 2003;

(2)                                  An advance payment of $200,000, as part of
the sum determined in (c)(1), above for service between 1st May, 2002 and 30th
April, 2003 shall be payable on 1st May, 2003;

(3)                                  A further amount of between US$750,000 and
US$1,000,000 will be payable on 1st May 2004.

 

(d)                                 In the circumstances noted in paragraph 2(c)
above, performance will be evaluated, and the Bonus awarded and payable as
follows:

 

(1)                                  Save where AES has terminated the
employment of Mr Fitzpatrick, a minimum sum of US$300,000, and a maximum of
US$1,000,000 will be accrued and due not later than 1st May, 2003 and shall be
payable on 1st May 2004 for service provided between 1st May, 2002 through 30th
April, 2003;

 

(2)                                  An advance payment of $200,000, as part of
the sum determined in (d)(1) above for service between 1st May, 2002 and 30th
April 2003 shall be payable on 1st May, 2003;

 

(3)                                  Any further bonus amount, for service
provided between 1st May 2003 and 30th April 2004, in the range of US$300,000 to
US$1,000,000 will be payable on 1st May 2004.

 

(e)                                  In the event that the employment of Mr
Fitzpatrick is severed for any reason other than in Mr Fitzpatrick’s sole
election the following

 

2

--------------------------------------------------------------------------------


 

proportion of the Bonus shall become immediately payable in addition to any
further sum due pursuant to paragraph 2(f) below:-

 

(i)                                     For a termination taking place anytime
between 1st May 2002 through 30th April, 2003, US$83,333 per month commencing
1st May, 2002 through to the date of termination (with any part of a month being
pro rated accordingly).

 

(ii)                                  For the termination taking place anytime
between 1st May 2002 through 30th April, 2004, US$83,333 per month commencing
1st May, 2003 through to the date of termination (with any part of a month being
pro rated accordingly) plus any amounts awarded but not yet paid pursuant to
paragraph 2(c) or paragraph 2(d).

 

(f)                                    In the event that the employment of Mr
Fitzpatrick is severed for any reason other than in Mr Fitzpatrick’s sole
election, $2,000,000 shall become immediately payable in addition to any further
sums due pursuant to paragraphs 2(a), 2(c), 2(d) or 2(e) above.  The award of
any Bonus less than the amount noted in paragraphs 2(c)(1) or 2(d)(1) (as
applicable) or the delay in payment of any other sums due pursuant to this
letter shall immediately constitute the severance by AES of this contract of
employment.

 

(g)                                 If, during the term of Mr Fitzpatrick’s
employment, the salary structure for AES officers is adjusted upward
(significantly beyond the normal inflation adjustments), Mr. Fitzpatrick’s
salary and performance bonus amounts will be adjusted subject to mutual
agreement of both parties.

 

(h)                                 Severance package to be paid if Mr.
Fitzpatrick chooses, at his sole discretion, to terminate this position:

 

(i)                                     Mr. Fitzpatrick will receive no
severance payment if he terminates his employment prior to 30th April 2003.

 

(ii)                                  Mr. Fitzpatrick will receive a payment of
$2.0 million (January 2002 dollars) if he terminates his employment on or after
30th April 2004.

 

(iii)                               If Mr. Fitzpatrick terminates his employment
between 1st May 2003 and 30th April 2004, he will receive $166,666 for each
month of employment after 1st May 2003 (with any part of a month being pro rated
accordingly).

 

(iv)                              If Mr. Fitzpatrick elects to remain with AES
after 1st May 2004 and agrees to an extension to this contract of employment, or
an alternative contract with AES, all sums described, previously

 

3

--------------------------------------------------------------------------------


 

awarded, and / or due and payable in paragraphs 2(c)(1) and 2(c)(2) or
paragraphs 2(d)(1) and 2(d)(2) (as applicable) shall be multiplied by a factor
of 1.5 and the required balancing payment shall immediately be made to Mr
Fitzpatrick; provided, however, the $2,000,000 payable pursuant to paragraph
2(f) shall no longer apply and a new severance amount, if any, shall be mutually
agreed upon by AES and Mr Fitzpatrick at the time of the extension to this
contract of employment.

 

3.                                     If during the term of Mr Fitzpatrick’s
employment pursuant to the terms of this contract it is mutually agreed by Mr
Fitzpatrick and AES that a suitable replacement candidate for the position of
Chief Executive Officer of AES Eletropaulo has been identified and is willing to
take over that position on terms suitable to AES this contract shall terminate
and the provisions of paragraph 2(f) shall apply.

 

4.                                       It is agreed by AES that all of Mr.
Fitzpatrick’s outstanding options of AES common stock will be extended to their
respective full 10-year terms.

 

5.                                       Relocation package to include (at a
minimum):

 

(a)                                  Apartment allowance (including maid service
and furniture)

(b)                                 Car and driver allowance

(c)                                  Cost of living adjustment at 50% of the
applicable rate

(d)                                 Travel expenses

(e)                                  Language lessons

(f)                                    Roundtrip Business Class airline expenses
for home visitation for Mr. Fitzpatrick once each month.

(g)                                 Miscellaneous relocation expenses (not to
exceed $25,000)

(h)                                 Tax equalization and tax preparation with an
internationally recognized accounting firm

(i)                                     Other normal relocation items including
any security desired.

(j)                                     In circumstances where Mr Fitzpatrick
chooses to relocate some or all of his immediate family for part of his term of
employment, then any or all of the above relocation specifics shall be modified
(subject to the overall cost to AES not being significantly increased).

 

6.                                     All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, sent by
overnight courier or mailed first class, postage prepaid, by registered or
certified mail (notices mailed shall be deemed to have been given on the date
mailed), as follows:

 

4

--------------------------------------------------------------------------------


 

 

If to the AES, to:

 

 

 

AES Corporation

 

1001 North 19th Street

 

Arlington, Virginia

 

22209

 

 

 

Attn: Paul Hanrahan

 

 

 

If to Mr Fitzpatrick, to:

 

 

 

Mr Mark Fitzpatrick

 

999 Paseo La Cresta

 

Palos Verdes Estates, California

 

90274

 

or to such other respective addresses as the parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.

 

7.                                       The parties agree that in the event of
any dispute or controversy arising under or in connection with this contract, or
in connection with any aspect of Mr Fitzpatrick’s employment by AES, the
parties’ exclusive remedy shall be to submit the dispute or claim to a
confidential and binding arbitration in New York City, New York, in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then in effect. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Each party shall bear its own attorneys’ fees and other costs of the
arbitration subject always to the arbitrator not authorising the award of
attorneys’ fees or other costs of the arbitration to the prevailing party.

 

8.                                       The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this contract, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this contract.

 

9.                                       This contract shall be governed by,
construed and enforced in accordance with the laws of the State of New York,
without giving effect to the choice of law principles thereof.

 

10.                                 This contract sets forth the entire
agreement and understanding of the parties relating to the subject matter
hereof, and supersedes any and all prior agreements, arrangements or
understandings, whether written or oral, relating to

 

5

--------------------------------------------------------------------------------


 

the subject matter hereof.  No representation, promise or inducement has been
made by either party that is not embodied in this contract, and neither party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

 

11.                                 This contract may be amended or modified
only by a written instrument executed by Mr. Fitzpatrick and AES.

 

12.                                 If any provision of the contract, or the
application of any provision to any person or circumstance, shall be held to be
inconsistent with any present or future law, ruling, rule or regulation of any
court or governmental or regulatory authority having jurisdiction over the
subject matter hereof, such provision shall be deemed to be rescinded or
modified in accordance with such law, ruling, rule or regulation, and the
remainder of this contract, or the application of such provision to persons or
circumstances other than those as to which it shall be held inconsistent, shall
not be affected thereby.

 

Executed and agreed on May 1, 2002.

 

 

/s/ Paul Hanrahan

 

 

Paul Hanrahan

 

Executive Vice President

 

The AES Corporation

 

 

 

6

--------------------------------------------------------------------------------


 

If the above terms are acceptable to you, please sign below.

 

 

/s/ Mark Fitzpatrick

 

 

Mark Fitzpatrick

 

Executive Vice President

 

The AES Corporation

 

999 Paseo La Cresta

 

Palos Verdes Estates, Ca 90274

 

7

--------------------------------------------------------------------------------